Filed 6/27/19 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                     STATE OF NORTH DAKOTA


                                   2019 ND 148


Martin Thomas Blackcloud
a/k/a Martin Thomas Black Cloud,                           Petitioner and Appellant

      v.

State of North Dakota,                                   Respondent and Appellee


                                  No. 20190029


       Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Gail Hagerty, Judge.

      AFFIRMED.

      Per Curiam.

      Scott O. Diamond, Fargo, ND, for petitioner and appellant; submitted on brief.

      Julie A. Lawyer, Burleigh County State’s Attorney, Bismarck, ND, for
respondent and appellee; submitted on brief.
                                Blackcloud v. State
                                   No. 20190029


       Per Curiam.
[¶1]   Martin Blackcloud, also known as Martin Black Cloud, appeals from a district
court order denying his application for post-conviction relief.        Blackcloud’s
conviction for gross sexual imposition was affirmed in State v. Blackcloud,
2015 ND 108, 865 N.W.2d 124. On this appeal Blackcloud argues the district court
erred in denying his application for post-conviction relief. The application alleged
newly discovered evidence exists which would impeach the trial testimony and show
Blackcloud did not engage in the charged conduct. The district court conducted an
evidentiary hearing and denied Blackcloud’s application.
[¶2]   The district court’s findings of fact are not clearly erroneous, and evidence
supports the district court’s finding the evidence was not newly discovered and would
not result in an acquittal. We summarily affirm under N.D.R.App.P. 35.1(a)(2).
[¶3]   Gerald W. VandeWalle, C.J.
       Daniel J. Crothers
       Jerod E. Tufte
       Jon J. Jensen
       Lisa Fair McEvers




                                         1